Exhibit 10.19

 

 

 

EXECUTION VERSION

 

ASSIGNMENT AND ASSUMPTION OF TRADEMARKS

 

THIS ASSIGNMENT AND ASSUMPTION OF TRADEMARKS is made effective this 28th day of
November, 2012, by and between SNC Holdings Corp., a Delaware corporation
(hereinafter called the “Assignor”), and VTQ IP Holding Corporation (hereinafter
called the “Assignee”). Terms not otherwise defined herein shall have the
meanings set forth in that certain Asset Purchase Agreement (as defined below).

 

WHEREAS, Assignor and VeriTeQ Acquisition Corporation (d/b/a VeriTeQ
Corporation), a Florida corporation are parties to that certain Asset Purchase
Agreement, dated the date hereof (hereinafter called the “Asset Purchase
Agreement”);

 

WHEREAS, pursuant to the Asset Purchase Agreement, Assignor has agreed to
transfer to Assignee all of its interests in and to the trade and service marks
and all related rights included in the Purchased Assets (collectively the
“Marks”), including those identified on Schedule 1 annexed hereto and made a
part hereof; and

 

WHEREAS, Assignee desires to acquire Assignor’s rights in, to and associated
with the Marks, to the extent permitted by the Asset Purchase Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

 

1.     ASSIGNMENT. Assignor does hereby sell, assign and transfer unto said
Assignee, its successors, assigns and legal representatives, all right, title
and interest in and to the Marks and registrations therefor, together with all
good will appurtenant thereto and the entire right, title and interest in and to
any equity arising out of past, present or future infringement of the Marks; and
Assignor further agrees to execute any and all powers of attorney, applications,
assignments, declarations, affidavits, and any other papers in connection
therewith necessary to perfect such rights, title and interest in Assignee, its
successors, assigns and legal representatives. Assignor hereby authorizes the
assignment of the Marks to Assignee, and asserts that it will not execute any
agreements inconsistent therewith.

 

2.     WARRANTIES. This Assignment and Assumption of Trademarks is made without
any additional representation or warranty of any kind, express or implied,
except those expressly made in the Asset Purchase Agreement.

 

3.     COUNTERPARTS. This Assignment and Assumption of Trademarks may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS HEREOF, the Assignor has executed this Assignment and Assumption of
Trademarks effective as of the date first above written.

 

 

 

“ASSIGNOR”

 

SNC Holdings Corp., a Delaware corporation

                     By: /s/ J. Gelles     

Name:

J. Gelles     Title: President                            STATE OF   
California                                          )         ) ss        COUNTY
OF    San Diego                                        )       

 

On this 29th day of November, 2012, before me, a Notary Public in and for the
State and County aforesaid, personally appeared J. Gelles known by me to be the
person of the above name and an officer of SNC Holdings Corp. duly authorized to
execute this Assignment and Assumption of Trademarks on behalf of SNC Holdings
Corp., who signed and executed the foregoing instrument on behalf of SNC
Holdings Corp..

 

 

           Z. Sabir Notary Public    

Notary Public

         

My Commission Expires:

December 9, 2014          

 

 

 

[NOTARIZED SIGNATURE OF ASSIGNEE ON FOLLOWING PAGE]

 

 

[SIGNATURE PAGE TO ASSIGNMENT AND ASSUMPTION OF TRADEMARKS - ASSIGNOR]

--------------------------------------------------------------------------------

 

 

IN WITNESS HEREOF, the ASSIGNEE has caused this Assignment and Assumption of
Trademarks to be executed by a duly authorized corporate officer as of the date
first above written.

 

 



 

“ASSIGNEE”

 

VTQ IP Holding Corporation

                     By: /s/ Scott Silverman    

Name:

Scott Silverman     Title: President                            STATE OF   
Florida                                          )         ) ss        COUNTY
OF    Broward                                      )       



 

On this 3rd day of December, 2012, before me, a Notary Public in and for the
State and County aforesaid, personally appeared S. Silverman, known by me to be
the person of the above name and an officer of VTQ IP Holding Corporation, duly
authorized to execute this Assignment and Assumption of Trademarks on behalf of
VTQ IP Holding Corporation, who signed and executed the foregoing instrument on
behalf of VTQ IP Holding Corporation. 

 

 



           S. Pasada    

Notary Public

         

My Commission Expires:

March 17, 2015          



 

 

[SIGNATURE PAGE TO ASSIGNMENT AND ASSUMPTION OF TRADEMARKS - ASSIGNEE]

--------------------------------------------------------------------------------

 

 

ANNEX 1

 

Included Marks

 

Assignor has attached the Schedule attached as ANNEX 1 PART A. Assignee, as a
result of its due diligence into ANNEX 1 PART A, has attached its own ANNEX 1
PART B. Assignor makes no representations and warranties relating to anything
contained in ANNEX 1 PART B that is not also contained in ANNEX 1 PART A.
Assignor and Assignee agree to attempt to reconcile the PART A and PART B
schedules and replace them with a single ANNEX 1 as soon as is practicable after
the Closing Date.

 